DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 01/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 3-8 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Previous Rejections
The rejections of Claims 1-2, 9-11, 13, 15, 18-21, 23-24 and 28 under 35 U.S.C. 103 as being unpatentable over Turgut (IEEE Transactions on Magnetics, Vol. 52, No. 7, July, 2016, IDS dated 12/17/2020, hereinafter “Turgut”), and further in view of Chen 
The rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Turgut (IEEE Transactions on Magnetics, Vol. 52, No. 7, July, 2016, hereinafter “Turgut”) in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”), as applied to claim 1 above, and further in view of WO’986 (WO2015/051986A1, hereinafter “WO’986”) has been withdrawn in view of the amendment.
The rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Turgut (IEEE Transactions on Magnetics, Vol. 52, No. 7, July, 2016, hereinafter “Turgut”) in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”), as applied to claim 1 above, and further in view of US’221 (US 2012/0021221, hereinafter “US’221”) has been withdrawn in view of the amendment.
The rejections of Claims 1-2, 9-11, 13 and 28 under 35 U.S.C. 103 as being unpatentable over Turgut2015 (Materials for Extreme Environments, May 18-22, 2015, hereinafter “Turgut2015”), and further in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”) have been withdrawn in view of the amendment.
The rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Turgut2015 (Materials for Extreme Environments, May 18-22, 2015, hereinafter “Turgut2015”) in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”), as applied to claim 1 above, and further in view of WO’986 
The ODP rejections over claims 1-18 and 22 of copending Application No. 15/791,921 (US 20180166190) and further in view of Turgut2015 (Materials for Extreme Environments, May 18-22, 2015, hereinafter “Turgut2015”) have been withdrawn in view of the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIAOWEI SU/Primary Examiner, Art Unit 1733